Exhibit 99.1 LIVEREEL MEDIA CORPORATION (Formerly Noble House Entertainment Inc.) Consolidated Financial Statements For the Three and Nine Months ended March 31, 2008 and 2007 (Unaudited) (Canadian Dollars) INDEX Page Notice of Disclosure of Non-Auditor Review of Interim Financial Statements 1 Unaudited Consolidated Balance Sheets 2 Unaudited Consolidated Statements of Operations 3 Unaudited Consolidated Statements of Cash Flows 4 Unaudited Consolidated Statements of Shareholders’ Equity (Deficiency) 5 Condensed Notes to the Unaudited Consolidated Financial Statements 6-14 LiveReel Media Corporation (Formerly Noble House Entertainment Inc.) Notice of Disclosure of Non-Auditor Review of Interim Financial Statements for the period ended March 31, 2008 Pursuant to National Instrument 51-102, Part 4, subsection 4.3(3)(a) issued by the Canadian Securities Administrators, if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of LiveReel Media Corporation (formerly Noble House Entertainment Inc.) for the three and ninemonths ended March 31, 2008 and 2007 have been prepared in accordance with Canadian generally accepted accounting principles and are the responsibility of the Company’s management. The Company’s independent auditors, Schwartz, Levitsky, Feldman LLP, have not performed a review of the interim financial statements for March 31, 2008 in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. - 1 - LiveReel Media Corporation Consolidated Balance Sheets (Canadian Dollars) March 31, June 30 Note 2008 2007 (Unaudited) (Audited) Assets Current Bank $ 1,381,514 $ 1,644,350 Accounts receivable and prepayments 3 113,126 435,750 1,494,640 2,080,100 Investment in film and television programs 5 - 25,000 $ 1,494,640 $ 2,105,100 Liabilities Current Accounts payable and accrued liabilities 6 $ 105,425 $ 114,435 105,425 114,435 Shareholders' Equity Capital stock 7 1,586,599 1,586,599 Contributed surplus 4 293,370 293,370 Warrants 8 6,215,747 6,215,747 Deficit (6,706,501 ) (6,105,051 ) 1,389,215 1,990,665 $ 1,494,640 $ 2,105,100 Related Party Transactions (Note 10) Commitments and contingencies (Note 11) Approved by the Board”Gregg
